    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 1 of 45



               IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MARYLAND



ROBERT WILLIAMS, also known as          )     Case No.
MICHAEL MILLER, an individual,          )
                                        )
          Plaintiff,                    )
                                        )    COMPLAINT
          v.                            )
                                        )
WEXFORD HEALTH SOURCES,                 )
INC.; GEDION ATNAFU, M.D.;              )
ZOWIE BARNES, M.D.; BOLAJI              )
ONABAJO, M.D.; BERNARD                  )
ALENDA; WONDAYE DERESSA;                )
ROBERT GIANGRANDI; AYOKU                )
OKETUNJI; TITLAYO OTUNUGA;              )
JENNIFER POPE; PRISCILLA                )
MOMOH; MARYLAND                         )
DEPARTMENT OF PUBLIC                          JURY TRIAL DEMANDED
SAFETY AND CORRECTIONAL
SERVICES; DOE DEFENDANTS 1-
50;

          Defendants.


                             COMPLAINT

      Plaintiff, ROBERT WILLIAMS, also known as MICHAEL MILLER,

an individual and former resident of the state of Maryland, by and through

his attorneys, hereby states his Complaint for violation of his federal and

state Constitutional rights against the Defendants, WEXFORD HEALTH
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 2 of 45



SOURCES (“Wexford”); the MARYLAND DEPARTMENT OF PUBLIC

SAFETY AND CORRECTIONAL SERVICES (“DPSCS”); GEDION

ATNAFU, M.D. (“Atnafu”); ZOWIE BARNES, M.D. (“Barnes”); BOLAJI

ONABAJO, M.D. (“Onabajo”); BERNARD ALENDA (“Alenda”); WONDAYE

DERESSA (“Deressa”); ROBERT GIANGRANDI (“Giangrandi”); AYOKU

OKETUNJI (“Oketunji”); TITLAYO OTUNUGA (“Otunuga”); JENNIFER

POPE (“Pope”); PRISCILLA MOMOH (“Momoh”); and certain unknown

Defendants (“Does”) as follows:

                              INTRODUCTION

      1.     Plaintiff, Robert Williams, contracted the Hepatitis C virus

(“HCV”) while incarcerated in the Maryland Department of Public Safety

and Correctional Services’ Jessup Correctional Institute (“JCI”). Due to the

Defendants Wexford Health Sources, Inc. and its employees’ failure to

provide complete medical records to Plaintiff and his counsel, the precise

date that Plaintiff contracted HCV is not known.

      2.     Robert Williams received no treatment for his HCV while

incarcerated at JCI and developed cirrhosis—severe scarring of the liver—as

a result of the failure to receive treatment. Again, because of the inadequacy

of Defendants’ medical records, the precise date that Plaintiff developed

cirrhosis is not known.
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 3 of 45



      3.     Cirrhosis impairs the ability of the liver to filter toxins from the

blood before it enters the heart, and has a host of associated complications,

including fatigue, diabetes, psoriasis, changes in mental state, coma, cancer,

and life-threatening episodes of internal bleeding. Plaintiff experienced no

fewer than nine internal bleeds during his last year of incarceration.

      4.     Defendants refused to provide Plaintiff with any treatment for

his condition until he was actively vomiting blood.           By waiting until

Plaintiff was on the brink of death before providing treatment, Defendants

subjected Plaintiff to conduct that amounted to torture—placing him in

severe pain, suffering, and fear for his life each time he experienced an

episode of internal bleeding.

      5.     Due to Defendants’ refusal to provide Plaintiff with any

appropriate medical care, Plaintiff experienced significant trauma. After a

bout of internal bleeding left Plaintiff with a bacterial infection, Plaintiff

became suicidal and was found by Defendants eating floor tile on

Thanksgiving Day 2016.

      6.     Defendants continued to refuse Plaintiff medical care despite

the obvious signs of serious and permanent damage.                Plaintiff was

eventually released from JCI custody directly into the emergency room,

nearly comatose, for treatment from internal bleeding.
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 4 of 45



      7.     Because of Defendants’ medical negligence and deliberate

indifference, Plaintiff suffered not only severe pain, suffering, and fear of

impending death during his incarceration, but has also developed medical

conditions that will require treatment for the rest of his life, and that prevent

him from retaining full-time employment.

      8.     Plaintiff brings this suit to recover monetary damages suffered

as a result of Defendant’s willful and wanton misconduct and intentional

violation of his constitutional rights, and for punitive damages to prevent

and deter Wexford and its employees from engaging in such conduct in the

future.

                      JURISDICTION AND VENUE

      9.     This is an action for monetary relief for violation of the Eight

and Fourteenth Amendment of the United States Constitution pursuant to 42

U.S.C. 1983.

      10.    This Court has jurisdiction of Mr. Williams’ federal claims

pursuant to 28 U.S.C. 1331, and supplemental jurisdiction of Mr. Williams’

state law claims under 28 U.S.C. 1367.

      11.    This Court is the appropriate venue pursuant to 28 USC

1391(b) because the events and omissions giving rise to the claims occurred

in Maryland. Plaintiff resided in this judicial district at all times relevant to
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 5 of 45



this Complaint, the majority of Defendants reside in this judicial district, and

the events and omissions giving rise to Plaintiffs’ claims occurred within

this judicial district.

                                  PARTIES

       12.    Plaintiff Robert Williams (“Williams” or “Plaintiff”) is a

formerly incarcerated individual who was in the custody of the Maryland

Department of Public Safety and Correctional Services. Robert Williams

was an alias used by Mr. Michael Miller, and is used in this complaint for

clarity and consistency with relevant medical records. At all times relevant

herein, Mr. Williams was a detainee at JCI, and, as such, JCI had a duty to

provide medical care and treatment to Mr. Williams in a manner consistent

with applicable and prevailing standards of medical care.

       13.    The Maryland Department of Public Safety and Correctional

Services (“DPSCS”) is an agency of the state of Maryland. The DPSCS is

responsible for the adequate health care of all inmates under its custody

according to the standard of care. DPSCS is the final decision-making body

responsible for approving, ratifying, or creating policies, practices, habits,

customs and procedures, and for training and supervision of the agencies,

employees and contractors which were deliberately indifferent to the

legitimate and serious medical needs of individuals in JCI custody, including
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 6 of 45



Plaintiff. As an agency of the state of Maryland, DPSCS acted under color

of state law at all times relevant to this Complaint.

      14.    Wexford Health Sources, Inc. (“Wexford”) is the corporation

hired by DPSCS to provide medical services to those who, like Plaintiff, are

incarcerated in the state of Maryland. Under this contract, Wexford has

specifically agreed to provide for the health, safety, care and medical

treatment of inmates including Plaintiff. At all times relevant to this

Complaint, Wexford was responsible for Plaintiff’s medical care.

      15.    This agreement to provide medical care includes treatment for

HCV, cirrhosis, and resulting complications. In performing these duties for

the state of Maryland, Wexford acted under color of state law at all times

relevant to this Complaint. Wexford is a proper entity to be sued because it

is a corporation acting under the color of state law within the meaning of 42

U.S.C. § 1983.

      16.    Under its contract with JCI and/or DPSCS, Wexford was acting

as the apparent and actual agent, servant and contractor of JCI and/or

DPSCS, and was responsible for the care, health, safety and proper medical

treatment of all detainees in JCI’s facilities, including Plaintiff. Pursuant to

that contract, JCI and/or DPSCS adopted Wexford’s policies, practices,

habits, customs, procedures, training and supervision as its own, and
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 7 of 45



Wexford adopted JCI’s and/or DPSCS policies, practices, habits, customs,

procedures, training and supervision as its own.

      17.    Wexford’s policies, practices, habits, customs, procedures,

training and supervision of staff and contractors, including the individual

Defendants obligated to provide health care to Plaintiff herein, were

deliberately indifferent to Plaintiff’s legitimate and serious medical needs

while in JCI custody.

      18.    Bolaji Onabajo (“Onabajo”) was an attending physician for

Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and proper

medical treatment. S/he was an employee and agent of Wexford and/or an

agent of the JCI and/or DPSCS, acting within the scope of his/her

employment, and under color of state law, at all times relevant to this

lawsuit. Onabajo is sued in his/her individual and official capacity.

      19.    Zowie Barnes (“Barnes”) was an attending physician for

Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and proper

medical treatment. She was an employee and agent of Wexford and/or an

agent of the JCI and/or DPSCS, acting within the scope of her employment,

and under color of state law, at all times relevant to this lawsuit. Barnes is

sued in her individual and official capacity.
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 8 of 45



      20.    Gedion Atnafu (“Atnafu”) was an attending physician for

Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and proper

medical treatment. He was an employee and agent of Wexford and/or an

agent of the JCI and/or DPSCS, acting within the scope of his employment,

and under color of state law, at all times relevant to this lawsuit. Atnafu is

sued in his individual and official capacity.

      21.    Ayoku Oketunji (“Oketunji”) was an attending physician for

Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and proper

medical treatment. She was an employee and agent of Wexford and/or an

agent of the JCI and/or DPSCS, acting within the scope of her employment,

and under color of state law, at all times relevant to this lawsuit. Oketunji is

sued in her individual and official capacity.

      22.    Robert Giangrandi (“Giangrandi”) was a physician’s assistant

for Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and

proper medical treatment. He was an employee and agent of Wexford

and/or an agent of the JCI and/or DPSCS, acting within the scope of his

employment, and under color of state law, at all times relevant to this

lawsuit. Giangrandi is sued in his individual and official capacity.

      23.    Priscilla Momoh (“Momoh”) was an attending physician’s

assistant for Plaintiff at JCI, and was responsible for Plaintiff’s health,
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 9 of 45



safety, and proper medical treatment. She was an employee and agent of

Wexford and/or an agent of the JCI and/or DPSCS, acting within the scope

of her employment, and under color of state law, at all times relevant to this

lawsuit. Momoh is sued in her individual and official capacity.

      24.    Bernard Alenda (“Alenda”) was an attending nurse for Plaintiff

at JCI, and was responsible for Plaintiff’s health, safety, and proper medical

treatment. He was an employee and agent of Wexford and/or an agent of the

JCI and/or DPSCS, acting within the scope of his employment, and under

color of state law, at all times relevant to this lawsuit. Alenda is sued in his

individual and official capacity.

      25.    Jennifer Pope (“Pope”) was an attending nurse for Plaintiff at

JCI, and was responsible for Plaintiff’s health, safety, and proper medical

treatment. She was an employee and agent of Wexford and/or an agent of

the JCI and/or DPSCS, acting within the scope of her employment, and

under color of state law, at all times relevant to this lawsuit. Pope is sued in

her individual and official capacity.

      26.    Wondaye Deressa (“Deressa”) was an attending nurse for

Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and proper

medical treatment. S/he was an employee and agent of Wexford and/or an

agent of the JCI and/or DPSCS, acting within the scope of his/her
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 10 of 45



employment, and under color of state law, at all times relevant to this

lawsuit. Deressa is sued in his/her individual and official capacity.

      27.    Titlayo Otunuga (“Otunuga”) was an attending nurse for

Plaintiff at JCI, and was responsible for Plaintiff’s health, safety, and proper

medical treatment. She was an employee and agent of Wexford and/or an

agent of the JCI and/or DPSCS, acting within the scope of her employment,

and under color of state law, at all times relevant to this lawsuit. Otunuga is

sued in her individual and official capacity.

      28.    On information and belief, there are additional medical care

providers, including but not limited to the Wexford onsite medical director

for JCI, who have negligently and/or maliciously failed to provide Plaintiff

with medical care. The names of these providers are currently unknown

because Defendants’ refusal to provide Plaintiff with the entirety of his

medical records. Plaintiff will amend his Complaint to state these

individuals’ true identities once such information becomes available.

      29.    Together, Wexford and the Defendants identified in Paragraphs

18 through 28 will be referred to as the “Medical Defendants”.

      30.    On information and belief, there are unknown custody officers

employed by the DPSCS at JCI that have negligently or maliciously refused

to accurately report Plaintiff’s symptoms to JCI medical staff, or that refused
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 11 of 45



to properly intervene when they witnessed Plaintiff’s life-threatening

medical condition go untreated by JCI medical staff. Plaintiff will amend

his Complaint to state these individuals’ true identities once information

becomes available. These unknown defendants will be referred to in this

Complaint as the “Custody Defendants”.

                                   FACTS

      31.    HCV is a serious medical condition that poses a substantial risk

of serious harm. HCV attacks the proper functioning of the liver and will

cause cirrhosis if left untreated, although the rate at which cirrhosis develops

varies among individuals. Because cirrhosis describes an advanced stage of

liver malfunction and scarring preventing the liver from properly filtering

toxins in the blood, cirrhosis is itself a serious medical condition that

presents multiple substantial and severe risks of serious harm and death.

The standard of care in providing treatment for HCV includes monitoring

the progression at which the patient is developing cirrhosis, or

decompensated liver.

      32.    One symptom associated with severe cirrhosis is swollen or

ruptured veins near the esophagus and upper gastrointestinal (“GI”) tract.

Because the scarring associated with cirrhosis prevents blood flow to the

liver, the blood that is unable to enter the liver through the stomach’s
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 12 of 45



primary vein seeks an alternate route through the smaller veins in the

esophagus and upper GI tract. This causes the smaller veins to swell and

rupture from the elevated amount of pressure. This condition is medically

referred to as “esophageal varices.”

      33.    Each episode of ruptured esophageal varices is a serious

medical condition that poses a substantial risk of serious bodily harm, such

as internal bleeding, which causes intense pain and discomfort, and will

cause death if not treated. In addition to the emergency treatment of placing

miniscule rubber bands around the ruptured varices by endoscopy (“banding

ligation”), the medical standard of care requires follow-up endoscopies to

ensure that the varices have healed, and that any missing bands are replaced.

      34.    In or about 2013, prescription drugs to treat HCV became

available that have an approximately 90-95% cure rate and few, if any, side

effects. Since that time, multiple prescription drugs besides the originals—

Harvoni and Sovaldi—have been found by medical professionals to produce

similar cure rates and have a similar absence of side effects. These drugs

have been demonstrated to prevent the onset of cirrhosis, and to reduce the

severity of its symptoms in individuals who have already developed it.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 13 of 45



      35.    The current standard of medical care requires that HCV be

treated with at least some combination of anti-viral prescription drugs

described above.

      36.    The current standard of medical care requires that any medical

professional having a continuing relationship with a patient that has

experienced ruptured esophageal varices refer that patient to a liver

specialist or other professional who can perform a follow-up endoscopy to

monitor the efficacy of the banding ligation, and potentially to perform

follow-up banding ligations to ensure that the original rupture heals.

      37.    On information and belief, Plaintiff experienced his first

episode of ruptured esophageal varices in January of 2014, and was

transferred to an outside medical provider for emergency treatment.

      38.    Despite Medical Defendants full knowledge of Plaintiff’s

condition, their role in providing Plaintiff with continuing care, and the

serious associated risks with ruptured esophageal varices, Plaintiff was never

referred to any medical provider for a follow-up endoscopy during the

entirety of 2014 and 2015.

      39.    Medical Defendants Barnes, Momoh, and Deressa all

participated in Plaintiff’s longitudinal care during 2015 and the first months
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 14 of 45



of 2016, but none of them referred Plaintiff to a liver specialist or other

professional for follow-up endoscopy, as required by the standard of care.

         40.   In March of 2016, the Defendants observed Plaintiff vomiting

blood.     After determining that he was bleeding internally, the Medical

Defendants sent Plaintiff to the Bon Secours Hospital emergency room for

banding ligation.

         41.   During Plaintiff’s March 2016 stay at Bon Secours, a doctor

working at that hospital noted that Plaintiff had severe cirrhosis, and

recommended him for treatment with Harvoni, a prescription drug used to

treat HCV and cirrhosis.

         42.   At this time, Defendant Atnafu observed that Plaintiff’s liver

damage had reached at least “Class B” on the Childs-Pugh classification

scale. A score in Class B of the scale indicates that a patient’s liver has fully

decompensated.

         43.   Atnafu noted that Plaintiff would be considered for HCV

treatment by the Medical Defendants upon his return from the Bon Secours

Hospital (“BSH”) emergency room.

         44.   Plaintiff was seen by Defendant Alenda on the day of his return

to JCI, but no comments or referrals were made to provide Plaintiff with: 1)

follow-up endoscopy for his emergency banding ligation; 2) follow-up on
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 15 of 45



Atnafu’s recognition of Plaintiff’s fully decompensated liver; nor 3) follow-

up on the outside physician’s recommendation that Plaintiff receive

treatment for HCV.

      45.    Without any follow-up endoscopy or referral, Defendants

witnessed Plaintiff vomiting blood again in April, and transferred him to the

emergency room at Baltimore Washington Medical Center (“BWMC”) with

a fever of 103.2 and a platelet count of 16.

      46.    A platelet count indicates the amount of coagulants available to

help form clots to prevent bleeding. An average adult maintains a platelet

count of between 150,000 and 200,000.

      47.    After receiving yet another emergency banding ligation,

Plaintiff was transferred to BSH for further observation. During this visit,

doctors working for BSH began to note concern that Plaintiff had contracted

bacterial peritonitis, which is an infection of the lining of the stomach and

intestine, and is frequently connected with ruptured esophageal varices.

      48.    Plaintiff was released back to JCI for treatment for bacterial

peritonitis. At no point during Plaintiff’s stay at JCI between April and June

of 2016 was he scheduled for a follow-up to the emergency banding ligation

he had received in April of 2016. The standard of care requires that a patient

be scheduled for follow-up within two weeks. During this time, Defendants
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 16 of 45



Alenda and Momoh each observed Plaintiff directly for treatment of

Hepatitis C, cirrhosis, and ruptured esophageal varices, giving rise to a duty

to refer for follow-up endoscopies and at least consider treatment for HCV

as required by the standard of care.

      49.    In June of 2016, Plaintiff again began vomiting blood, and was

ordered to the emergency room for yet another emergency banding ligation.

During this visit at the BWMC emergency room, Plaintiff received two full

blood transfusions.

      50.    Upon his return to JCI, Plaintiff was cleared to return to regular

housing by Defendant Alenda with no referral for endoscopy or other

treatment for HCV, cirrhosis, or ruptured esophageal varices.

      51.    Plaintiff was subsequently seen by Defendant Otunuga in the

context of treatment for ruptured esophageal varices, cirrhosis, and HCV,

but Defendant Otunuga provided no referral for follow-up endoscopy or

treatment for HCV.

      52.    In late June of 2016, Plaintiff again reported that he was

vomiting blood, but the Medical Defendants refused to admit him for either

emergency banding ligation, follow-up banding ligation, or any other

medical care whatsoever. The Medical Defendants, particularly Defendant

Alenda, claimed that Plaintiff was “malingering,” and refused to admit him
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 17 of 45



for further observation until either a medical provider or a custody officer

personally witnessed Plaintiff vomiting or defecating blood.

      53.   In July of 2016, Plaintiff flooded his cell with toilet water in an

attempt to be seen by JCI medical care providers.

      54.   Plaintiff was transferred to the JCI infirmary and seen by

Defendant Momoh, but no follow up endoscopy for ruptured esophageal

varices was scheduled, and no notes in Plaintiff’s medical records indicate

that a follow-up endoscopy or referral was even considered.

      55.   In August of 2016, Plaintiff again began to vomit blood, and

was rushed to the emergency room at BWMC for yet another emergency

banding ligation.

      56.   Plaintiff returned four days later and was admitted to JCI

general housing by Defendant Alenda, but was again not referred for follow-

up endoscopy to prevent another episode of deadly internal bleeding, nor

was any treatment for HCV or cirrhosis scheduled or considered.

      57.   Plaintiff was seen by Defendant Onabajo in October of 2016,

but no care for ruptured esophageal varices, cirrhosis, or HCV was provided

or considered.

      58.   Plaintiff was seen by Defendant Pope on or about November 2,

2016 specifically for care related to HCV, cirrhosis, esophageal varices, and
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 18 of 45



internal GI bleeding, but no appropriate care was provided for any of these

serious medical conditions.

      59.    A few days later, Plaintiff again began vomiting blood, was

found unresponsive to verbal stimuli by Defendant Otunuga, began to

exhibit symptoms of a coma, and had a fever of 102.2. Plaintiff was, again,

rushed to the emergency room for another banding ligation. At this point,

Defendant Otunuga noted that Plaintiff had begun experiencing an “altered

mental status.”

      60.    Upon his return four days later, Plaintiff was released to general

housing by Defendant Giangrandi without any mention of a follow up

endoscopy, treatment for cirrhosis, or treatment for HCV. Additionally,

Plaintiff had contracted another bacterial infection during his visit to the

BWMC emergency room, which was directly related to Plaintiff’s frequent

and recurrent episodes of internal bleeding.

      61.    Plaintiff was admitted to the JCI infirmary later in November of

2016 for treatment of the bacterial infection, and for monitoring of an

abscess in his lumbar spine. During this time, Plaintiff was given opioid

pain killers to manage the severe pain he was experiencing.

      62.    Due to his decompensated liver, Plaintiff’s body could not

tolerate the pain killers that he had been originally prescribed. The Medical
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 19 of 45



Defendants decreased Plaintiff’s prescription for pain medication because of

his cirrhosis, despite the fact that Plaintiff was experiencing persistent pain.

The Medical Defendants refused to increase Plaintiff’s prescription for pain

medication despite his repeated and desperate requests that they do so.

      63.     During his November, 2016 stay in the JCI infirmary, Plaintiff

became suicidal, and began experiencing significant mental trauma as a

result of his body’s inability to remove toxins from his blood. The excessive

amount of toxins in Plaintiff’s blood stream traveled to his brain, and caused

severe damage to Plaintiff’s mind and character.

      64.     On Thanksgiving Day, 2016, Plaintiff was discovered by the

Medical Defendants eating tile in the JCI Infirmary.

      65.     On the day after Thanksgiving, Plaintiff ate a lidocaine patch he

had been prescribed, attempting to increase the effectiveness of pain

medication.

      66.     After being denied appropriate pain medication by the Medical

Defendants, Plaintiff attempted to remove his intravenous lines, stumbled

out of his infirmary bed, and passed out on the floor.

      67.     Plaintiff was transferred to the psychiatric ward while

completely unconscious. Plaintiff awoke in what was essentially solitary

confinement wearing only a hospital robe.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 20 of 45



      68.    Plaintiff became extremely disturbed and threatened to pull a

light switch out of the wall in order to take his own life. After about 24

hours of intense rage and suicidal ideation inside the “naked cell” on the day

after Thanksgiving, Plaintiff was admitted back into the JCI infirmary for

monitoring of his bacterial infection and spinal abscess. During this entire

time, Plaintiff received no follow-up treatment for his previous episode of

ruptured esophageal varices, his cirrhosis, or his infection with HCV.

      69.    Plaintiff experienced another episode of blood in his stool in

early December 2016, and was transferred to an outside emergency room for

treatment.

      70.    No emergency banding ligation was performed at this time

because the outside hospital did not detect ruptured esophageal varices

requiring emergency care. Plaintiff was returned to the Medical Defendants’

primary care.

      71.    Upon his return to JCI, Plaintiff was seen by Defendant

Oketunji specifically in relation to his ruptured esophageal varices, but no

follow-up endoscopy or referral was provided, scheduled, or considered.

      72.    Over the course of the next four months, Plaintiff was finally

evaluated for treatment of his HCV infection by unknown Medical

Defendants, but which, on information and belief, included Wexford’s onsite
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 21 of 45



JCI medical director. Despite the fact that Plaintiff had already visited the

emergency room multiple times since first being identified as at least Class

B and with a fully decompensated liver, Plaintiff was denied treatment for

HCV. The Medical Defendants also failed to provide, schedule, or consider

a follow-up with a liver specialist to monitor and/or secure Plaintiff’s last

emergency banding ligation.

      73.   While awaiting treatment for HCV, cirrhosis, and ruptured

esophageal varices during this time, Plaintiff was seen by Oketunji and

Otunuga, but neither provided any treatment for these conditions.

      74.   In March of 2017, Plaintiff was again discovered vomiting

blood by Defendant Oketunji, and was again transferred to the BSH for an

emergency banding ligation.

      75.   Four days later, Plaintiff was readmitted to JCI and returned to

regular housing by Defendant Giangrandi.         Again, no follow-up for

Plaintiff’s emergency banding ligation was scheduled or considered.

Plaintiff was also denied any treatment for HCV and cirrhosis.

      76.   The next week, Plaintiff reported blood in his mouth again, and

was concerned that he was having another episode of internal bleeding.

Plaintiff notified the Medical Defendants, particularly Defendant Otunuga,

who—again—informed him that they would not provide him with any
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 22 of 45



treatment until they or the Custody Defendants personally witnessed

Plaintiff vomit or defecate blood. The Medical Defendants and Custody

Defendants told Plaintiff to bring a cup with him next time it happened.

      77.    The following week, the day before Plaintiff was scheduled to

be released from his incarceration at JCI, Plaintiff was again discovered

vomiting blood by Defendant Alenda, and had become completely

unresponsive to verbal stimuli.

      78.    Plaintiff was released from JCI custody and the care of the

Medical Defendants, and directly into the BSH emergency room for banding

ligation, on March 23, 2017.

                          CLAIMS FOR RELIEF

                       FIRST CAUSE OF ACTION

            Medical Malpractice (against Medical Defendants)

      79.    Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

      80.    Plaintiff has filed a certificate of qualified expert and an

election to waive arbitration with the Maryland Health Care Arbitration and

Dispute Resolution Office as required by Md. Code Courts & Judicial

Proceedings § 3-2A-01 et seq.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 23 of 45



      81.      After the acceptance of new prescription drugs to treat HCV by

the Food and Drug Administration in or about 2013, the American

Association for the Study of Liver Diseases (AASLD) has issued

recommendations that individuals with chronic HCV, such as Mr. Williams,

be treated with anti-viral drugs irrespective of the stage of their disease or of

the prognosis for their progression through stages of HCV.

      82.      The Center for Disease Control (CDC) has issued its own

guidelines that state that the guidelines issued by the AASLD are the

standard of care for the treatment of HCV.

      83.      The current standard of medical care requires the treatment of

individuals with HCV to include at least some combination of anti-viral

prescription drug therapy.

      84.      As of 2017, there were at least six options for prescription drug

treatment, including Harvonia, Viekira-Pak, Technivie, Zepatier, Pegasys,

and Solvadi.

      85.      Plaintiff received no treatment for HCV according to the

standard of care while incarcerated at JCI, at which time the Medical

Defendants were responsible for his primary care.

      86.      The Medical Provider Defendants’ breach of the standard of

care has caused Plaintiff to suffer life-long cirrhosis, severe bodily injury,
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 24 of 45



multiple episodes of ruptured esophageal varices, unnecessary pain and

suffering as a result of his multiple emergency surgeries, unnecessary pain

and suffering as a result of his body’s inability to process the appropriate

amount of pain medication, as well as severe depression, and suicidal

ideation as a result of his irreversible physical damage.

      87.    The standard of care for treatment of esophageal varices that

have ruptured and includes both emergency banding ligation and follow-up

referral to a liver specialist to monitor the results of the surgery and perform

any supporting surgery that may be required. This follow-up is required to

be performed within two weeks after emergency banding ligation.

      88.    Without the follow-up endoscopy, the patient is left in a

situation where another life-threatening episode of internal bleeding is

highly likely.   Plaintiff experienced an extreme amount of pain, stress,

discomfort, and fear for his life with each episode of ruptured varices and

emergency banding ligation.

      89.    The Medical Provider Defendants breached the standard of care

by refusing to provide Plaintiff with any follow-up treatment whatsoever for

the emergency banding ligation procedures he received.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 25 of 45



      90.    The Medical Provider Defendants breached the standard of care

by refusing to refer Plaintiff to a specialist who could provide Plaintiff with

appropriate follow-up endoscopy treatment for emergency banding ligation.

      91.    Each subsequent emergency banding ligation was completely

unnecessary, and could have been avoided had the Medical Defendants met

the standard of care for treatment of burst esophageal varices.

      92.    These subsequent emergency procedures caused Plaintiff to

contract a bacterial infection, which also caused him severe pain and

suffering, and contributed to his attempts to take his own life.

      93.    Instead of providing Plaintiff with appropriate medical care for

his ruptured esophageal varices, cirrhosis, and HCV, the Medical

Defendants kept Plaintiff on the brink of death for over a year.

      94.    The full scope of the Medical Defendants’ breach of the

applicable standard of care is not currently known due to their failure to

provide Plaintiff with full, complete, and accurate medical records. On

information and belief, the Medical Defendants have fraudulently refused to

provide Plaintiff with complete and accurate medical records in order to

prevent him from discovering the full extent of their wrongful conduct.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 26 of 45



      95.    The Medical Defendants’ negligent disregard for Mr. Williams’

objectively serious and clear HCV, full cirrhosis, and serious internal

bleeding caused Plaintiff permanent damage from which he will not recover.

      96.    Plaintiff is entitled to punitive damages against each of the

Medical Defendants to this claim, in that their actions were made

maliciously, willfully, and with a reckless and wanton disregard of

Plaintiff’s life and well-being.

                      SECOND CAUSE OF ACTION

                 42 U.S.C. § 1983 – Against All Defendants

        Deprivation of Eighth Amendment Right to Medical Care

      97.    Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

      98.     Each of the Defendants had and have full objective knowledge

of the fact that HCV, cirrhosis, and ruptured esophageal varices present

serious medical needs with substantial risks of severe and serious medical

injury if left untreated, as described in this Complaint.

      99.    Plaintiff had a clearly established right under the Eighth and

Fourteenth Amendments to be free from deliberate indifference to his

serious medical needs, including treatment for HCV, cirrhosis, and internal

bleeding from ruptured esophageal varices.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 27 of 45



      100. 42 U.S.C. § 1983 provides that:

      “Every person, who under color of any statute, ordinance,

regulation, custom or usage of any state or territory or the District of

Columbia subjects or causes to be subjected to any citizen of the

United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges or immunities secured by the

constitution and law shall be liable to the party injured in an action at

law, suit in equity, or other appropriate proceeding for redress . . ..”

      101. Each of the Defendants to this claim failed to provide Plaintiff

with treatment for his objectively serious medical condition despite their

subjective knowledge that a failure to treat these conditions presents a

substantial risk of causing severe damage to the internal organs and death.

      102. Each of the Defendants to this claim were made aware of Mr.

Plaintiff’s HCV infection, cirrhosis, and repeated internal bleeding by

observing it themselves, and by being informed of it by Plaintiff, other

detainees in the facility, JCI correctional officers, and other employees and

personnel of Wexford.

      103. The right to be free from cruel and unusual punishment was

well-established at all times relevant to this Complaint, and each of the

Defendants were aware that failure to provide medical care for a serious
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 28 of 45



medical need with a substantial risk of bodily harm clearly violated

Plaintiff’s constitutional rights and was not reasonable under the

circumstances.

       104. The acts and omissions of Defendants intentionally deprived

Plaintiff of his constitutional rights and were contributing proximate causes

of his injuries.

       105. On information and belief, each of the Defendants to this claim

acted pursuant to the specific directions of supervisory personnel at all times

while ignoring Plaintiff’s need for emergency medical treatment.

       106. Each of these supervisory personnel had actual or constructive

knowledge that Defendants’ denial of care posed a pervasive and

unreasonable risk of causing Plaintiff’s death, serious bodily injury, or

severe pain and suffering.

       107. On information and belief, each of these supervisors’ response

to their knowledge of Defendants’ acts and omissions was inadequate, and

amounted to approval and adoption of these same acts and omissions.

       108. Each of these supervisors’ failures to appropriately respond to

their knowledge of Defendants’ acts and omissions were contributory causes

to Plaintiff’s injuries described herein.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 29 of 45



       109. In addition, Defendants reached an agreement among

themselves and others known and unknown to deprive Plaintiff of his

constitutional rights and to protect one another from liability for depriving

Plaintiff of his rights.

       110. In furtherance of this conspiracy, each of the co-conspirators

committed overt acts and was otherwise a willful participant in joint activity.

       111. Moreover, as described fully above, Defendants each had a

reasonable opportunity to prevent the violation of Plaintiff’s rights at issue in

this Complaint had they been so inclined, but they each failed to do so.

       112. As a direct result of Defendants’ unlawful conduct, Plaintiff has

suffered tremendous pain, injuries, anguish, suffering, and, emotional

distress.

       113. Plaintiff is entitled to attorney’s fees and costs pursuant to 42

U.S.C. § 1988, as well as pre-judgment interest and costs as allowable by

federal law.

       114. Plaintiff is entitled to punitive damages against each of the

Defendants to this claim, in that their actions were made maliciously,

willfully, and with a reckless and wanton disregard of Plaintiff’s life and

constitutional rights.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 30 of 45



                       THIRD CAUSE OF ACTION

      Violation of 42 U.S.C. § 1983 – Against Wexford and DPSCS

               Policy & Practice of Denial of Medical Care

      115. Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

      116. During Plaintiff’s detention at JCI and for a period of time prior

thereto, Wexford and DPSCS had notice of a widespread practice by its

employees and agents at JCI under which detainees with HCV and cirrhosis

were routinely denied access to proper or sufficient medication and medical

attention. It was common to observe detainees of JCI with clear symptoms

HCV and cirrhosis who frequently requested medical care and medication,

but whose requests were routinely denied or complete ignored. On

information and belief, a significant portion of these denials of medical care

resulted in serious bodily injury.

      117. Specifically, a widespread practice existed at JCI under which

employees and agents of Wexford and DPSCS commonly failed or refused

to: (1) communicate the medical needs of inmates among correctional

officers and medical staff; (2) respond to detainees who requested treatment

for HCV and cirrhosis despite objectively serious symptoms; and (3)

properly treat detainees with HCV and cirrhosis.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 31 of 45



      118. These widespread practices were allowed to flourish because

Wexford and DPSCS directly encouraged them, and were thereby the

moving force behind the misconduct alleged in this Complaint, and included

failing to adequately train, supervise, and control medical personnel and

correctional officers, and failing to adequately punish and discipline prior

instances of similar misconduct, thus directly encouraging future abuses

such as those affecting Plaintiff.

      119. Wexford and DPSCS are sued herein for maintaining these

policies, practices, customs, failures to train, failures to supervise, and for

ratifying conduct regarding treatment of detainees displaying symptoms of

the serious medical needs described in this complaint, all of which amount to

deliberate indifference. As the entity hiring Wexford to satisfy its

obligations to provide medical care to detainees incarcerated at JCI, all

actions of Wexford are attributable to DPSCS.

      120. Plaintiff’s injuries were caused by employees and contractors of

Wexford and DPSCS, including but not limited to the individually named

Defendants, who acted pursuant to these Defendants’ policies and practices

while engaging in the misconduct described in this Complaint.

      121. DPSCS conducts regular audits of Wexford’s provision of

health care services in JCI. DPSCS supervisory personnel review and
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 32 of 45



examine inmate complaints, medical records, and autopsies. During these

audits, DPSCS supervisory personnel personally observe the policies,

practices and customs regarding the provision of health care related to HCV,

cirrhosis, and ruptured esophageal varices at JCI by Wexford and Wexford’s

employees, including the Medical Defendants.

      122. Given DPSCS supervisory personnel’s knowledge of the

quality assurance information regarding treatment for HCV, their failure to

take any corrective action constitutes ratification of the policies that caused

the violation of Plaintiff’s constitutional rights.

      123. Defendants Wexford and DPSCS were on notice that its

policies practices, customs, failures to train, failures to supervise, and

ratifications would result or had resulted in a pattern of failing to provide

adequate services, amounting to deliberate indifference to the Plaintiff’s

serious medical needs for the reasons stated above.

      124. Wexford and DPSCS knew that potentially serious or fatal

consequences could and would be caused by their policies, practices,

customs, failures to train, and failures to supervise, as stated below.

  First - Limiting Treatment for HCV to Individuals with Class C Cirrhosis

      125. Wexford maintains a policy, practice and custom regarding

treatment of detainees infected with HCV whereby only detainees with
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 33 of 45



cirrhosis at a “Class C” level on the Childs-Pugh scale will be treated for

HCV in any fashion, regardless of the severity of the symptoms they may

objectively exhibit or the patient’s risk of death or permanent injury from the

refusal to provide treatment. The existence of this policy is known from

Wexford correspondence to inmates housed in the DPSCS.

      126. This policy amounts to deliberate indifference of Plaintiff’s and

other detainees’ serious medical needs because, by refusing to treat detainees

until their liver has irretrievably decompensated, the policy guarantees

serious medical injury. HCV is objectively known to the Medical

Defendants to be a serious medical condition that has a substantial risk of

permanent injury, and the decision to abide by the policy is undertaken with

subjective knowledge that the substantial risks of permanent injury

associated with untreated HCV will likely occur.

      127. On information and belief, Wexford trains its employees to

refuse treatment for inmates with HCV unless they have Class C cirrhosis.

This training amounts to deliberate indifference of Plaintiff’s and other

inmates’ serious medical needs because, by refusing to treat detainees until

their liver has irretrievably decompensated, the policy guarantees serious

medical injury. The decision to train employees in this fashion is undertaken

with objective knowledge of the fact that HCV is a serious medical
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 34 of 45



condition, and with subjective knowledge that the substantial risks of

permanent injury associated with untreated HCV will likely occur if the

training is followed.

      128. On information and belief, Wexford supervises its employees to

deny treatment for HCV to anyone without Class C cirrhosis. The decision

to supervise employees in this fashion was undertaken with objective

knowledge of the substantial risks of untreated HCV, and with the subjective

knowledge that the substantial risks of permanent injury associated with

untreated HCV will likely occur under this supervision, which amounts to

deliberate indifference to the serious medical needs of Plaintiff and other

inmates.

      129. On information and belief, Wexford ratifies the conduct of its

employees who deny treatment for HCV to inmates without Class C

cirrhosis through review and approval of these employees’ performance, and

through the decision to continue the employment of individuals who fail to

provide this treatment. Such ratification amounts to deliberate indifference

to the serious medical needs of inmates, including Plaintiff, because the

decision to ratify employees’ conduct in this fashion was undertaken with

objective knowledge of the substantial risks of untreated HCV, and with the

subjective knowledge that the substantial risks of permanent injury
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 35 of 45



associated with untreated HCV will likely occur and continue given

ratification of the offending conduct.

  Second - Ignoring and Under-Reporting Symptoms of Class C Cirrhosis

      130. On information and belief, Wexford maintains a policy,

practice and custom requiring employees to ignore or under-report

symptoms of cirrhosis and decompensated liver, thus classifying fewer

detainees with Class C cirrhosis. The existence of this policy is inferred

from the fact that Plaintiff was identified with Class B cirrhosis as a result of

an episode of internal bleeding in March, 2016, and experienced no fewer

than six subsequent emergency banding ligations without ever being re-

classified or considered for treatment upon his return to the Medical

Defendants’ primary care. Each episode of life-threatening internal bleeding

is an objective indicator that a patient’s liver is fully decompensated.

      131. This policy and practice of ignoring and under-reporting

amounts to deliberate indifference because cirrhosis and decompensated

liver are objectively known by the Medical Defendants to be a life-

threatening and serious medical need of inmates, including Plaintiff, and the

decision to abide by Wexford’s policy and refuse to provide appropriate care

is undertaken with subjective knowledge that the substantial risks of
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 36 of 45



permanent injury associated with improperly diagnosed and treated cirrhosis

will likely occur if the policy is followed.

      132. On information and belief, Wexford medical staff are trained to

ignore or under-report symptoms of cirrhosis and decompensated liver, thus

classifying fewer detainees under the last and most pronounced stage of

cirrhosis. This training to ignore and under-report symptoms of cirrhosis

amounts to deliberate indifference because cirrhosis and decompensated

liver are objectively known by the Medical Defendants to be a life-

threatening and serious medical need of inmates, including Plaintiff, and the

decision to abide by Wexford’s training and refuse to provide appropriate

care is undertaken with subjective knowledge that the substantial risks of

permanent injury associated with improperly diagnosed and treated cirrhosis

will likely occur if the training is followed.

      133. On information and belief, Wexford supervises its employees to

ignore or under-report symptoms of cirrhosis and decompensated liver,

amounting to deliberate indifference to the serious medical needs of inmates,

including Plaintiff, because the decision to supervise employees in this

fashion is undertaken with the objective knowledge of the substantial risks

of ignored or under-reported cirrhosis and decompensated liver, and with the

subjective knowledge that the substantial risks of permanent injury
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 37 of 45



associated with improperly diagnosed and treated cirrhosis will likely occur

under the supervision.

      134. On information and belief, Wexford ratifies the conduct of its

employees who ignore or under-report symptoms of cirrhosis and

decompensated liver through review and approval of these employees’

performance, and through the decision to continue the employment of

individuals who ignore and under-report such symptoms of JCI detainees.

Such ratification amounts to deliberate indifference to the serious medical

needs of detainees, including Plaintiff, because the decision to ratify

employees’ conduct in this fashion is undertaken with the objective

knowledge of the substantial risks of ignored or under-reported cirrhosis and

decompensated liver, and with the subjective knowledge that the substantial

risks of permanent injury associated with improperly diagnosed and treated

cirrhosis will likely occur and continue given ratification of the offending

conduct.

  Third - Refusing Follow-Up Treatment for Ruptured Esophageal Varices

      135. On information and belief, Wexford maintains a policy,

practice and custom of refusing to refer individuals with ruptured esophageal

varices for follow-up endoscopies or referral to liver specialists. The

existence of this policy is inferred from the fact that no Medical Defendant
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 38 of 45



providing primary longitudinal care to Plaintiff ever entered any note or

record indicating that a follow-up endoscopy or referral to a liver specialist

for was performed or ever considered for Plaintiff. Wexford’s policy in this

regard amounts to deliberate indifference because esophageal varices is

objectively known by the Medical Defendants to be a life-threatening and

serious medical need of detainees, including Plaintiff, and the decision to

abide by the policy and refuse to provide appropriate care is undertaken with

subjective knowledge of the consequences that present a substantial risk of

that patient’s death.

      136. On information and belief, Wexford medical staff are trained to

refuse to refer individuals with ruptured esophageal varices for follow-up

endoscopies. This training amounts to deliberate indifference to the serious

medical need of detainees, including Plaintiff, because esophageal varices

are objectively known by the Medical Defendants to be a life-threatening

condition, and the decision to abide by Wexford’s training and refuse to

provide appropriate care is undertaken with subjective knowledge that the

substantial risks of permanent injury and death associated with improperly

treated esophageal varices will likely occur if the training is followed.

      137. On information and belief, Wexford supervises its employees to

refuse to refer individuals with ruptured esophageal varices for follow-up
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 39 of 45



endoscopies, amounting to deliberate indifference to the serious medical

needs of detainees, including Plaintiff, because the decision to supervise

employees in this fashion is undertaken with the objective knowledge of the

substantial risks of untreated ruptured esophageal varices, and with the

subjective knowledge that the substantial risks of permanent injury and

death associated with improperly treated esophageal varices will likely occur

a result of the supervision.

      138. On information and belief, Wexford ratifies the conduct of its

employees who refuse to treat or refer individuals with ruptured esophageal

varices for follow-up endoscopies through review and approval of these

employees’ performance, and through the decision to continue the

employment of individuals who refuse to treat ruptured esophageal varices

appropriately. Such ratification amounts to deliberate indifference to the

serious medical needs of detainees, including Plaintiff, because the decision

to ratify employees’ conduct in this fashion is undertaken with the objective

knowledge of the substantial risks of ruptured esophageal varices that go

untreated, and with the subjective knowledge that the substantial risks of

permanent injury and death associated with improperly treated esophageal

varices will likely occur and continue given ratification of the offending

conduct.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 40 of 45



      139. As a direct result of Defendants’ unlawful conduct, Mr.

Williams suffered tremendous pain, injuries, anguish, suffering, and

emotional distress.

      140. Plaintiff is further entitled to attorney’s fees and costs pursuant

to 42 U.S.C. § 1988, as well as pre-judgment interest and costs as allowable

by federal law.

      141. Plaintiff is entitled to punitive damages against each of the

Defendants to this claim, in that their actions were made maliciously,

willfully, and with a reckless and wanton disregard of Plaintiff’s life and

constitutional rights.

                         FOURTH CLAIM FOR RELIEF

   Deprivation of Rights Stated By Article 24 and 25 of the Maryland

              Declaration of Rights – Against All Defendants

      142. Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

      143. Each of the Defendants named in this Fourth Claim for Relief,

either individually or through their agents and/or employees, deprived

Plaintiff of his rights to be free from cruel and unusual punishment through

Article 25 of the Maryland Declaration of Rights, and of his right to due
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 41 of 45



process through Article 24 due to their collective failures, which caused him

unnecessary injuries which were not included in his sentence.

       144. As a direct result of the Defendants’ unlawful conduct, Plaintiff

suffered tremendous pain, injuries, anguish, suffering, and emotional

distress.

       145. Plaintiff is further entitled to attorney’s fees and costs, as well

as pre-judgment interest and costs as allowable under the Maryland

Declaration of Rights.

       146. Plaintiff is entitled to punitive damages these Defendants’ in

that their actions were made maliciously, willfully, and with a reckless and

wanton disregard of Plaintiff’s life and constitutional rights.

                         FIFTH CLAIM FOR RELIEF

  Intentional Infliction of Emotional Distress (Against All Defendants)

       147. Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

       148. Each of the Defendants named herein knew of the severe

injuries, pain and suffering that result from multiple emergency procedures

to correct life-threatening episodes of ruptured esophageal varices.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 42 of 45



      149. Each of the Defendants named herein knew of the severe

injuries, pain and suffering that result from failing to refer a patient for

treatment for ruptured esophageal varices.

      150. Each of the Defendants named herein intentionally denied

Plaintiff medical care with full knowledge of the consequences of their

actions.

      151. Each of the Defendants’ actions in denying Plaintiff medical

care were extreme, outrageous and unusually unreasonable given the fact

that Plaintiff had been living with recurrent ruptured esophageal varices for

years, including repeated complaints of vomiting and defecating blood,

abnormal fevers, and changes in mental state.

      152. Each of the Defendants’ refusals to report Plaintiff’s condition,

to provide treatment, or to refer for proper treatment were extreme,

outrageous, and unusually unreasonable given that each of the Defendants

were aware that Plaintiff had recurring ruptured esophageal for varices over

a year, which included symptoms such as repeated episodes of vomiting and

defecating blood, abnormal fevers, and changes in mental state.

      153. As a result of Defendants’ conduct, Plaintiff suffered extreme

and severe emotional distress for the time during which he was denied

medical care.
    Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 43 of 45



                      SIXTH CLAIM FOR RELIEF

           Respondeat Superior (Against Wexford and DPSCS)

      154. Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

      155. In committing the acts alleged in the preceding paragraphs, the

individual Custody Defendants were employees and agents of DPSCS, and

the individual Medical Defendants were employees and agents of Wexford,

each of whom acted at all times within the scope of their employment.

      156. Both Wexford and the DPSC are liable as principal for the torts

of its agents, and is therefore liable under a theory of respondeat superior

for all claims other than those stated under 42 U.S.C. § 1983.

                    SEVENTH CLAIM FOR RELIEF

              Indemnification (Against Wexford and DPSCS)

      157. Plaintiff hereby incorporates and re-alleges each and every

preceding paragraph of this Complaint as if set forth in full herein.

      158. Maryland law provides that public entities are directed to pay

any tort judgment for which employees are liable within the scope of their

employment.

      159. Defendants are or were employees of Wexford, JCI, and/or

DPSCS, who acted in the scope of their employment in committing the
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 44 of 45



misconduct described herein.

      160. Wexford is liable as principal for all torts committed by its

agents.

      161. WHEREFORE, Plaintiff, Robert Williams, respectfully request

that this Court enter a judgment in their favor and against Defendants

WEXFORD HEALTH SOURCES, INC., the DEPARTMENT OF PUBLIC

SAFETY AND CORRECTIONAL SERVICES, ZOWIE BARNES,

BOLAJI ONABAJO, PRISCILLA MOMOH, JENNIFER POPE,

BERNARD ALENDA, GEDION ATNAFU, WONDAYE DERESSA,

ROBERT GIANGRANDI, AYOKU OKETUNJI, TITLAYO OTUNUGA,

and DOE DEFENDANTS 1-50, in their individual and official capacities,

awarding compensatory damages, attorneys’ fees and costs against each

Defendant, punitive damages against Wexford and each of the individual

Defendants, and any other relief this Court deems just and appropriate.

                               JURY DEMAND

      Plaintiff, Robert Williams, hereby demands a trial by jury pursuant to

Federal Rule of Civil Procedure 38(b) on all issues so triable.

                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following relief:

1.    Compensatory damages in the amount of $10,000,000.00;
     Case 1:19-cv-00033-CCB Document 1 Filed 01/03/19 Page 45 of 45



2.    Punitive damages in the amount of $10,000,000.00;

3.    For attorneys’ fees under 42 U.S.C. § 1988; and

4.    For such other and further relief as this Court may deem appropriate.



                                             /s/ Masai McDougall /s/
                                            Masai McDougall, Esq.
                                            Fareed Nassor Hayat, Esq.
                                            Roland Brooks, Esq.
                                            THE PEOPLE’S LAW FIRM, LLC
                                            200 E. Lexington Avenue
                                            Suite 1111
                                            Baltimore, MD 21202
                                            masai.mcdougall@
                                            thepeopleslawfirm.net
